WITHOUT PREJUDICE AND SUBJECT TO CONTRACT
RELEASE AND TRANSITION AGREEMENT

The parties to this Release and Transition Agreement (the “Agreement”) are
Stuart A. Fenton (“Executive”) and Insight Direct (U.K.) Limited, a company
registered in England with number 2579852 (the “Company”).

RECITALS

A. Executive’s employment with the Company began on September 12, 2002, and he
is currently employed by the Company as President, EMEA. Effective May 18, 2010
Executive and the Company entered into an Executive Service Agreement (the
“Employment Agreement”), which superseded and replaced the Executive Service
Agreement entered into by the parties on September 12, 2002; and

B. The Company and Executive have agreed to the termination of Executive’s
employment on the terms contained herein as of the Separation Date (defined
below); and

C. Executive and the Company each desires to resolve amicably, fully and finally
all matters between them, including, but in no way limited to, those matters
relating to the employment relationship between them and the termination of that
relationship.

NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:

AGREEMENTS

1. Separation Date; Resignation. The Company and Executive agree that
Executive’s employment with the Company will terminate effective as of March 31,
2014 (the “Separation Date”) subject to the following:

(a) Executive’s job title and role will be President EMEA until December 31,
2013 unless the Company fails to appoint a replacement by 31st December 2013, in
which case the Company may determine, at its sole option, that he will continue
to be the President, EMEA, for an extended period, which may extend for any or
all of the period from January 1, 2014 up to and through March 31, 2014, and
during such extended period, Executive will be paid at his base salary rate as
of December 31, 2013;

(b) Subject to Clause 1 (a) above from January 1 – March 31, 2014 Executive’s
salary will be reduced to £10,000, per month and he will be engaged to provide
operational and strategic projects at the direction of the President and CEO of
Insight Enterprises, Inc;

(c) Provided he does not earlier terminate his employment, Executive will remain
a participant in the 2013 Cash Incentive Plan and will be eligible to earn an
award for 2013 in accordance with the terms of such plan;

(d) Notwithstanding Clause 1 (a) above, from January 1 – March 31, 2014
Executive agrees that he will not be eligible for any annual or quarterly
incentive compensation or bonus plan under Section 9(d)(2) or (3) of the
Employment Agreement; and

(e) Executive agrees to enter into a further Compromise Agreement on Separation
Date which will be in identical format as this Agreement (save for the
provisions of clauses 1(a) – (d) and 10 which shall be amended to reflect the
fact that the Executive’s employment has terminated) and which will supersede
the terms of this Agreement.

2. Also, effective on the Separation Date, Executive resigns (in the form of the
letter set out at Schedule 3) from any and all positions or offices he holds
with the Company or any affiliate of the Company, including all positions or
offices held with the Company’s parent company, Insight Enterprises, Inc., or
any affiliate of Insight Enterprises, Inc. (the “Insight Group”).

3. Recitals. The parties hereby acknowledge the correctness and accuracy of the
foregoing recitals.

4. Payments and Benefits. The Company and Executive agree that Executive’s
proposed termination of employment shall be treated as a termination “without
Cause” pursuant to Section 9(b) of the Employment Agreement. Accordingly, in
consideration for, among other things, the release described in Section 6 below,
Executive shall be entitled to receive the following severance benefits in full
satisfaction of any rights to payments that he might have pursuant to Section 9
of the Employment Agreement, provided the Executive does not resign or otherwise
terminate his employment prior to the Separation Date (whether Executive is on
Garden Leave, as defined below, or not):

(a) Severance Payments. Subject to the terms of this Agreement and pursuant to
Section 9(c) of the Employment Agreement, Executive shall be entitled to receive
a single lump sum payment equal to 200% of his current Base Salary (as defined
in the Employment Agreement) as of December 31, 2013 (which Executive
acknowledges to be £313,533). In addition, in lieu of and in full satisfaction
of any payments due to Executive pursuant to Section 9(d)(1) of the Employment
Agreement, Executive shall be entitled to receive a single lump sum payment
equal to the greater of: (1) £30,701, or (2) 100% of the annual incentive
compensation paid to Executive under all Incentive Compensation Plans (as
defined in the Employment Agreement) in which Executive participates in 2013.
The payments called for by this paragraph (a) (the “Severance Payment”) will be
paid within three (3) days of the Separation Date.

For the period from January 1, 2014 through March 31, 2014, Executive shall not
be entitled to any payments which otherwise might become due in the future
pursuant to Section 9(d)(2) or (3) of the Employment Agreement.

(b) Save as provided in Clauses 3 (d) and 3 (e) below, the provision of all
benefits will cease on the Separation Date.

(c) Executive’s active membership of any pension scheme will cease on the
Separation Date.

(d) Health Insurance. Pursuant to Section 9(e) of the Employment Agreement,
Executive shall be entitled to continue to participate in any death in service
insurance scheme and private health insurance scheme, at substantially the
levels in place immediately prior to the Separation Date for a period of time
expiring upon the earlier of: (1) twenty-four (24) months following the
Separation Date, or (2) the day on which Executive becomes eligible to receive
any substantially similar benefits under any scheme of any other employer or
source without being required to pay any premium with respect thereto. The
Company’s obligation under this paragraph (d) will cease with respect to a
particular type of coverage when and if Executive becomes eligible to receive
substantially similar coverage with a successor employer without being required
to pay any premium with respect thereto.

(e) Other Plans. As provided in Section 9(f) of the Employment Agreement, the
termination of Executive’s employment shall not affect Executive’s participation
in, distributions from, and vested rights under, any employee benefit, stock
option, restricted stock or other equity-based plan or scheme of, or maintained
by or for, the Company, which benefits will be governed by the terms of those
respective plans or schemes. Executive shall have no duty to mitigate damages in
order to receive the compensation described by Section 9(f) of the Employment
Agreement, and the compensation shall not be reduced or offset by other income,
payments or profits received by Executive from any source.

(f) No Further Obligation. The Company’s provision of the payments and benefits
described in this Section 3 shall fully satisfy the Company’s obligations to
Executive under the terms of the Employment Agreement. Executive agrees and
acknowledges that if he fails to sign this Agreement, he shall not be entitled
to any of the benefits described in this Section 3.

(g) Gross Amounts. All amounts referred to in this Agreement are gross amounts
and will be subject to PAYE deductions. For the avoidance of doubt, “PAYE
deduction” means deductions made to comply with or to meet any liability of the
Company to account for tax pursuant to regulations made under Chapter 2 of
Part 11 of the Income Tax (Earnings and Pensions) Act 2003 and to comply with
any obligations to make a deduction in respect of national insurance
contributions.

Executive will be responsible for the payment of any tax and employee’s national
insurance and all other payments and the provision of benefits set out in this
Agreement in excess of any PAYE deductions made by the Company. Executive hereby
agrees to indemnify the Company on a continuing basis immediately on demand
against all such liabilities, including any interest, penalties, reasonable
costs and expenses incurred as a result of any default or delay by Executive
which the Company may incur in respect of or by reason of such payments or the
provision of such benefits, provided that Executive shall not be liable for any
interest and/or penalties which arise out of delay, error or default on the part
of the Company. The Company shall give the Executive reasonable notice of any
demand for tax which may lead to liabilities on the Executive under this
indemnity and shall provide him with reasonable access to any documentation he
may reasonably require to dispute such a claim (provided that nothing in this
Clause shall prevent the Company from complying with its legal obligations with
regard to HM Revenue and Customs or other competent body).

5. Full and Final Settlement. The terms of this Agreement are in full and final
settlement of all sums due to the Executive from the Company and all claims in
all jurisdictions under contract, tort, statute or otherwise which the Executive
has or may have against the Company or its current or former officers or
employees arising out of or in connection with or as a consequence of his
employment and/or its termination (whether such claims are, or could be, known
to the parties, and including any claims which may arise in the future)
including in particular for the avoidance of doubt the claims specified in
Schedule 1, each of which is hereby intimated and waived.

[The Executive agrees that if he breaches any material terms of this Agreement,
without prejudice to any other rights or remedies of the Company arising from
such action, he will repay to the Company a sum equivalent to the value of the
Severance Payment made under Clause 4(a) above after deduction of all
outstanding salary overpayments, all tax and national insurance due, including
any excess tax. Further he agrees that in such circumstances the said sum is
recoverable from him by the Company as a debt.] The Executive further agrees
that in the event that he resigns or otherwise terminates his employment with
the Company prior to the Separation Date (even during a period of Garden Leave)
he will not be entitled to receive any of the payments or benefits referred to
in paragraphs 1(c) and 4 above.

6. Release, Representations and Acknowledgments. In exchange for the
consideration provided pursuant to this Agreement, Executive agrees as follows:

(a) To refrain from commencing any action or issuing any proceedings against the
Company or its current or former officers or employees in respect of any claims
referred to in Clause 5 above including the claims specified in Schedule 1. In
the event of Executive commencing any action or issuing or pursuing any
proceedings or being granted any judgment against the Company arising out of his
employment or its termination the Executive shall indemnify the Company in
respect of:

(i) its legal costs of defending such action or proceedings (including
reasonable legal and professional fees and disbursements together with VAT
thereon);

(ii) any award or judgment;

and such part of the Severance Payment set out in Clause 4(a) above equivalent
to the amount of such costs, award or judgment shall become immediately
repayable to the Company as a debt.

(b) Executive is not aware of any claims other than those specified in
Schedule 1 or facts or circumstances that may give rise to any claim against the
Company or any of its current or former officers or employees in relation to any
other matters.

(c) Executive acknowledges and agrees that the consideration he is receiving
under this Agreement is sufficient consideration to support the Release of all
entities identified in this Section 6.

(d) Executive acknowledges and agrees that he is not aware of any facts or
circumstances that could be the basis for a valid claim or charge of
discrimination or harassment against the Company or the Insight Group.

(e) Executive acknowledges and agrees that he has received all monies owed to
him for his employment with the Company and the Insight Group and has not been
subjected to any discrimination or retaliation for raising any issues regarding
compensation issues.

7. Review. Executive has been advised and is hereby advised in writing to
consult with a relevant independent advisor prior to signing this Agreement. To
accept the offer in this Agreement, Executive must sign and return the Agreement
to the Company together with the Advisor’s Certificate set out in Schedule 2
duly certified by a relevant independent advisor (within the meaning of the
provisions of Clause 16 below), by April 24, 2013 at the following address:
Insight Enterprises, Inc., 6820 S. Harl Avenue, Tempe, Arizona, 85284,
Attention: Steven Andrews, General Counsel, electronic mail address:
Steven.Andrews@insight.com.

8. Return of Company Property. Executive represents that he will make a diligent
search and will return to the Company on or before the Separation Date all
Insight Group documents (in electronic, paper or any other form as well as all
copies thereof) and other Insight Group property that he has had in his
possession at any time, including, but not limited to, Insight Group files,
notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property including, but
not limited to, entry cards, identification badges and keys, and any materials
of any kind that contain or embody any proprietary or confidential information
of Insight Group. Executive further agrees to provide to the Company, on or
before the Separation Date, with a computer-usable copy of any Insight Group
confidential or proprietary data, materials or information received, stored,
reviewed, prepared or transmitted on any personal computer, server, or e-mail
system, to the extent the same may be retrieved from such computers, servers and
e-mail system, and, then, to delete such Insight Group confidential or
proprietary information from those computers, servers and e-mail systems.

9. Cooperation in Proceedings. The Company and Executive agree that they shall
fully cooperate with each other with respect to any claim, litigation or
judicial, arbitral or investigative proceeding initiated by any private party or
by any regulator, governmental entity, or self-regulatory organization, that
relates to or arises from any matter with which Executive was involved during
his employment with the Company and the Insight Group, or that concerns any
matter of which Executive has information or knowledge (collectively, a
“Proceeding”). Executive’s duty of cooperation includes, but is not limited to:
(a) meeting with the Company’s attorneys by telephone or in person at mutually
convenient times and places in order to state truthfully Executive’s
recollection of events; (b) appearing at the Company’s request, upon reasonable
notice, as a witness at depositions or trials, without the necessity of a
subpoena, in order to state truthfully Executive’s knowledge of matters at
issue; and (c) signing at the Company’s reasonable request declarations or
affidavits that truthfully state matters of which Executive has knowledge. The
Company’s duty of cooperation includes, but is not limited to: (i) providing
Executive and his counsel access to documents, information, witnesses and the
Company’s legal counsel as is reasonably necessary to litigate on behalf of
Executive in any Proceeding; and (ii) indemnifying Executive and his counsel for
any and all reasonable costs and expenses, including reasonable legal fees in
connection with any request for cooperation from the Company as set forth in
this Section 7. In addition, Executive agrees to notify the Insight Group’s
General Counsel promptly of any requests for information or testimony that he
receives in connection with any litigation or investigation relating to the
Company’s business, and the Company agrees to notify Executive promptly of any
requests for information or testimony that it receives relating to Executive.
Notwithstanding any other provision of this Agreement, this Agreement shall not
be construed or applied so as to require any party to violate any
confidentiality agreement or understanding with any third party, nor shall it be
construed or applied so as to compel any party to take any action, or omit to
take any action, requested or directed by any regulatory or law enforcement
authority.

10. Garden Leave. Executive agrees that, pursuant to Clause 1(b) above and
subject to such period (if any) that the Company exercises its rights under
Clause 1(a) above, during the period from January 1, 2014 up to the Separation
Date he will not enter any Company premises unless authorised by the Company to
do so and will not without the written consent of the Company contact or
communicate with any employees, customers or suppliers of the Company (“Garden
Leave”). Executive further agrees that during any such period of Garden Leave he
will comply with the reasonable instructions of the Company.

11. Restrictive Covenants. Executive agrees that he will continue to be bound by
the non-compete and non-solicitation provisions of Section 14 of the Employment
Agreement, as amended in their entirety as set forth below. Notwithstanding the
termination of his employment and in consideration of the Payments and Benefits
set out in Clause 4 above, the Executive agrees that he will be bound by the
following restrictions:

Covenant Not To Compete.  Executive agrees that during the Restricted Period
following the termination of Executive’s employment and so long as Company is
continuously not in material default of its obligations to provide payments or
employment-type benefits to Executive under this Agreement or under any other
agreement, covenant, or obligation, Executive will not, without prior written
consent of Company, consult with or act as an advisor to another company about
activity which is a “Competing Business” of such company as defined below, nor
shall Executive be engaged in a Competing Business. Executive shall be deemed to
be engaged in a “Competing Business” if, in relation to Relevant Products or
Services in any capacity, including proprietor, shareholder, partner, officer,
director or employee, Executive engages or participates, directly or indirectly,
in the operation, ownership or management of the activity of any proprietorship,
partnership, company or other business entity which activity is competitive
within the EMEA region or North America with the prime go to market offerings,
namely hardware and software licensing, sold or supplied by the Company and with
which the Executive was involved to a material extent in the period of 12 months
prior to Termination.  For the avoidance of doubt, nothing in this Clause is
intended to limit Executive’s ability to: (i) undertake duties or activities
which do not relate to Relevant Products or Services; or (ii) which are
materially different from those undertaken by him in the period 12 months prior
to Termination; or (iii) be engaged or concerned in any business concern insofar
as the Executive’s duties or work shall relate solely to geographical areas
other than the EMEA region or North America.

Non-Solicitation.  Executive recognizes that Company’s clients are valuable and
proprietary resources of Company.  Accordingly, Executive agrees that during the
Restricted Period Executive will not directly or indirectly, through Executive’s
own efforts or through the efforts of another person or entity,  canvass,
solicit, approach, deal, or contract with any Relevant Customer for or in
connection with any Competing Business.  Further, during the Restricted Period
Executive will not solicit, encourage, assist, induce or entice away from the
Company or, in connection with any Competing Business, employ, engage or appoint
or in any way cause to be employed, engaged or appointed a Critical Person
whether or not such person would commit any breach of his or her contract of
employment or engagement by leaving the service of the Company. Company agrees
that the restrictions described in this paragraph apply only so long as Company
is continuously not in material default of its obligations to provide payments
or employment-type benefits to Executive under this Agreement or under any other
agreement, covenant, or obligation. For the avoidance of doubt, the restriction
on the Executive canvassing, soliciting, approaching, dealing, or contracting
with any Relevant Customer is not intended to limit the Executive’s ability to
canvass, solicit, approach, deal, or contract with any Business Partner provided
this is not for or in connection with any Competing Business.

Restricted Period.  For purposes of this Clause 11 the “Restricted Period” shall
include the period up to the termination of Executive’s employment with Company
for any reason (“Termination”) and a period of 12 months following Termination.

Remedies; Reasonableness.  Executive acknowledges and agrees that a breach by
Executive of the provisions of this Clause 11 will constitute such damage as
will be irreparable and the exact amount of which will be impossible to
ascertain and, for that reason, agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Clause 11. The right
to an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.

Executive expressly acknowledges and agrees that: (1) the Restrictive Covenants
contained herein are reasonable as to time and geographical area and do not
place any unreasonable burden upon Executive, (2) the general public will not be
harmed as a result of enforcement of these Restrictive Covenants, and
(3) Executive understands and hereby agrees to each and every term and condition
of the Restrictive Covenants set forth in this Agreement.

Whilst the restrictions in this Clause 11 are regarded by the parties as fair
and reasonable, each of the restrictions is intended to be separate and
severable. If any restriction is held to be unreasonably wide but would be valid
if part of the wording were deleted, such restriction will apply with so much of
the wording deleted as may be necessary to make it valid.

In this Clause 11 the following expressions shall have the following meanings:

(i) “Business Partner” shall mean Tech Data, Ingram, Microsoft, Cisco and HP;

(ii) “EMEA” shall mean the European Union, the European Free Trade Association
area and Russia;

“Critical Person” shall mean any person who was an employee, agent, director,
consultant or independent contractor employed, appointed or engaged by the
Company who had dealings with Executive or for whom Executive had management
responsibilities in the 12 month period prior to Termination and who by reason
of such employment, appointment or engagement and in particular his/her
seniority and expertise or knowledge of trade secrets or confidential
information of the Company  or knowledge of or influence over the clients,
customers or suppliers of the Company  is likely to be able to assist or benefit
a Competing Business;

(ii) “Relevant Customer” shall mean any person, firm, company or organisation
who or which at any time during the 12 months prior to Termination is or was:

(a) negotiating with the Company for the sale or supply of Relevant Products or
Services by the Company to it; or

(b) a client or customer of the Company for the sale or supply of Relevant
Products or Services by the Company to it; or

(c) in the habit of dealing with the Company for the sale or supply of Relevant
Products or Services by the Company to it,

and in each case with whom or which the Executive was directly concerned or
connected or of whom or which the Executive had personal knowledge during the
12 months prior to Termination in the course of his employment, regardless of
the geographic location of such person, firm, company or organisation.

(iii) “Relevant Products or Services” shall mean prime go to market offerings,
namely hardware and software licensing, sold or supplied by the Company and with
which sale or supply the Executive was directly concerned or connected or of
which he had personal knowledge during the 12 months prior to Termination in the
course of his employment.

12. Non-Disparagement/Professional Conduct. Executive agrees to not to make or
cause to be made any derogatory or disparaging statements to any third party
concerning the Company, the Insight Group, their products, services, officers
and employees. The Company also agrees that it will instruct, and shall procure
that Insight Group instructs, their officers and employees not to not to make or
cause to be made any derogatory or disparaging statements to any third party
concerning Executive. The parties agree that it is in their best interests to
maintain an amicable termination and post-termination relationship and to
further that goal, the parties agree that they will cooperate with each other in
refuting any derogatory or disparaging statements made by any third party
concerning Executive, the Company and the Insight Group. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to limit, impede, or
impair the right of any party to communicate with government agencies regarding
the matters that are within the jurisdiction of such agencies.

13. Confidentiality. Executive agrees that he will continue to be bound by the
confidentiality provision of Section 13 of the Employment Agreement. Executive
also agrees that he will keep the terms and fact of this Agreement confidential.
He will not disclose the existence of this Agreement or any of its terms to
anyone except his spouse, immediate family, attorneys, accountants or other
professional advisers, in each case provided that they agree to keep the
information confidential. Executive may also disclose the existence and terms of
this Agreement to HM Revenue and Customs or if required to do so by law.

The Company shall instruct, and shall procure that Insight Group instructs,
their officers and employees to keep, the terms and fact of this Agreement
confidential. The Company will not, and shall procure that Insight Group shall
not, disclose the existence of this Agreement or any of its terms to anyone
except their officers or employees (where reasonably necessary to the
negotiation of or ensuring compliance with its terms), or to their attorneys,
accountants or professional advisers, in each case provided that they agree to
keep the information confidential. The Company anmd Insight Group may also
disclose the existence and terms of this Agreement to HM Revenue and Customs or
if required to do so by law.

For the avoidance of doubt either party may disclose the existence and terms of
this Agreement for the purposes of, and to the extent permitted, under Clause 16
below.

For the avoidance of doubt, Section 13 of the Employment Agreement provides as
follows:

“13. CONFIDENTIALITY.

(a) Executive recognizes that confidential information (which may include
commercially sensitive information) is important to the business of Company and
will from time to time become known to Executive. Executive acknowledges that
the following restraints are necessary for the reasonable protection of Company,
of its business, the business of the Group, its clients or their respective
affairs.

(b) Executive shall during the continuance of his employment hereunder and after
the date on which this Agreement terminates, observe strict secrecy as to the
affairs and dealings of Company and (1) shall not during the continuance of his
employment (except in the proper performance of his duties of employment) or
after the date on which this Agreement terminates (without limit in time),
without the prior written consent of the Chief Executive Officer of Parent, make
use of or divulge to any person and (2) during the continuance of his
employment, shall use his best endeavors to prevent the publication or
disclosure of:

(1) details of customers, prospective customers and contractors (whether they be
buyers, producers, suppliers or other contractors) of Company or any other
company within the Group, including the terms of business with them and the fees
and commissions charged to or by them and their requirements for specific
projects whether design, idea or information technology oriented;

(2) copies of and information relating to research activities, inventions,
creative briefs, ideas, computer programs (whether in source code or object
code) secret processes, designs and formulae undertaken, commissioned or
produced by or on behalf of Company or any company in the Group;

(3) any information relating to:

(1) expansion plans, business strategy, marketing plans and sales forecasts of
Company or any other company in the Group;

(2) financial information, results and forecasts of Company or any other company
in the Group;

(3) details of the employees and officers of Company or any other company in the
Group and of the remuneration and other benefits paid to them;

(4) information relating to presentations, tenders, projects, joint ventures or
acquisitions and developments contemplated, offered or undertaken by Company or
any other company in the Group;

(5) confidential reports or research commissioned by or provided to Company or
any company in the Group;

(6) any pricing information and Company rate-card or other information relating
to the charges Company makes to customers or any discount thereon;

(7) any trade secrets of Company or any company in the Group including know-how
and confidential transactions;

(4) any information which Executive is told is confidential and any information
which has been given to Company or any other company in the Group in confidence
by buyers, agents, suppliers or other persons; and

(c) the obligations contained in Section 13(b) shall cease to apply to any such
information upon it coming into the public domain, other than as a result of the
direct or indirect disclosure by Executive in breach of Section 13(b).

(d) Nothing in this Agreement shall preclude Executive from making a protected
disclosure in accordance with and subject to the provisions set out in the
Public Interest Disclosure Act 1998.”

14. Intellectual Property. Executive agrees that he will continue to be bound by
the intellectual property provisions of Section 12 of the Employment Agreement.
Executive also confirms the Company’s ownership of intellectual property and
Documents (as defined in the Employment Agreement) in accordance with Section 12
of the Employment Agreement. For the avoidance of doubt, Section 12 of the
Employment Agreement provides as follows:

“12. INTELLECTUAL PROPERTY.

(a) Proprietary Information. Executive and Company hereby acknowledge and agree
that in connection with the performance of Executive’s services, Executive shall
be provided with or shall otherwise be exposed to or receive certain proprietary
information of Company. Such proprietary information may include, but shall not
be limited to, information concerning Company’s customers and products,
information concerning certain marketing, selling, and pricing strategies of
Company, and information concerning methods, manufacturing techniques, and
processes used by Company in its operations (all of the foregoing shall be
deemed “Proprietary Information” for purposes of this Agreement). Executive
hereby agrees that, without the prior written consent of Company, any and all
Proprietary Information shall be and shall forever remain the property of
Company, and that during the Initial Term or any Renewal Term, and at all times
thereafter, Executive shall not in any way disclose or reveal the Proprietary
Information other than to Company’s executives, officers and other employees and
agents in the normal course of Executive’s provision of services hereunder. The
term “Proprietary Information” does not include information which (1) becomes
generally available to the public other than as a result of a disclosure by
Executive contrary to the terms of this Agreement, (2) was available on a
non-confidential basis prior to its disclosure, or (3) becomes available on a
non-confidential basis from a source other than Executive, provided that such
source is not contractually obligated to keep such information confidential.

(b) Trade Secrets. Executive, prior to and during this Agreement, has had and
will have access to and become acquainted with various trade secrets which are
owned by Company or by any company in the Group and are regularly used in the
operation of their respective businesses and which may give Company or any
company in the Group an opportunity to obtain an advantage over competitors who
do not know or use such trade secrets. Executive agrees and acknowledges that
Executive has been granted access to these valuable trade secrets only by virtue
of the confidential relationship created by Executive’s employment and
Executive’s prior relationship to, interest in, and fiduciary relationships to
Company. Executive shall not disclose any of the aforesaid trade secrets,
directly or indirectly or use them in any way, either during the Initial or any
Renewal Term of this Agreement or at any time thereafter, except as required in
the course of employment by Company and for its benefit.

(c) Intellectual Property.

(1) Executive shall promptly disclose and deliver all Proprietary Information to
Company, or as it may direct. Company shall be entitled to make such use of the
Proprietary Information as it deems appropriate and Executive shall not use the
Proprietary Information in any manner, save as is necessary in performing his
duties pursuant to this Agreement, and shall not disclose, or permit any third
party to use, the Proprietary Information, in any manner, at any time either
during his employment or after the date on which this Agreement terminates.

(2) To the extent that any existing and future copyright, database rights,
registered designs, design rights, trade marks, patents, applications for any of
the foregoing and all other intellectual property rights, in any part of the
world, for the full term of such rights and any renewals and extensions thereof
(collectively, “Intellectual Property Rights”) do not vest in Company by
operation of law, Executive hereby irrevocably assigns to Company, including by
way of future assignment, with full title guarantee, absolutely and free from
all encumbrances, all his interest in any and all Intellectual Property Rights
in, or relating to, the Proprietary Information.

(3) Executive shall, without charge to, but at the cost and expense of, Company,
execute and do all such acts, matters, documents and things as may be necessary
or reasonably required to obtain patent or other protection for any of the
Proprietary Information or improvements or developments of the Proprietary
Information and to vest title to the Intellectual Property Rights in, or
relating to, the Proprietary Information in Company (or such company as it shall
direct) absolutely.

(4) To the extent permitted by law, Executive hereby irrevocably and
unconditionally waives any and all moral rights conferred by the Copyright
Designs and Patents Act 1988 or any rights of a similar nature under law in any
other jurisdiction in and to any and all Proprietary Information, such waiver in
favor of Company, its successors in title and assigns.

(5) The provisions of this Section 12(c) shall not be affected by reason of the
termination of this Agreement for whatever reason and shall continue thereafter.

(6) Company shall be under no obligation to apply for or seek to obtain patent,
design or other protection in relation to any of the Proprietary Information or
in any way to use, exploit or seek to benefit from any of the Proprietary
Information.

(d) Ownership of Documents. Company shall own all papers, records, books,
drawings, documents, manuals, and anything of a similar nature (collectively,
the “Documents”) prepared by Executive in connection with his employment. The
Documents shall be the property of Company and are not to be used on other
projects except upon Company’s prior written consent. At the end of the Initial
Term or any Renewal Term, Executive shall surrender to Company any and all
Documents or other property of whatsoever kind now or hereafter in Executive’s
possession, custody, or control which contain or reflect in any manner
whatsoever Proprietary Information or information which in any way relates to
Company’s business.

(e) Company Defined. For purposes of this Section 13, “Company” shall be
interpreted to include Company and any company in the Group.”

15. Contribution to legal fees. The Company agrees that it will pay direct to
Executive’s solicitors their reasonable and proper fees which the Executive has
incurred with them in connection with obtaining legal advice on the terms of
this Agreement and the agreement referred to in clause 1(e) up to a maximum of
£5,000 plus VAT within 28 days of receipt of a satisfactory copy of their
invoice addressed to the Executive but expressed to be payable by the Company.

16. Announcements. The Company will make an announcement on April 25, 2013 in
the form set out in Schedule 4 and neither party will make any statement to
third parties (save as specified in clause 13) which is inconsistent with that
announcement. The Company shall procure that insight Group complies with this
Clause.

17. Severability. Should any provision in this Agreement be declared or
determined to be illegal or invalid, the validity of the remaining parts, terms,
or provisions shall not be affected and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

18. Acknowledgement. Executive acknowledges that he is herein being advised to
consult with an attorney prior to executing this Agreement. Executive represents
and agrees that he has read and fully understands all of the provisions of this
Agreement, and that he is voluntarily entering into this Agreement with a full
and complete understanding of all of its terms.

19. Integration. Except as otherwise provided in this Agreement, this Agreement
constitutes the entire agreement between the parties, supersedes all oral
negotiations and any prior and other writings with respect to the subject matter
of this Agreement and is intended by the parties as the final, complete and
exclusive statement of the terms agreed to by them. NOTWITHSTANDING THE
FOREGOING, Executive acknowledges and agrees that this Agreement does not limit,
modify, amend, or supersede, in any way, his obligations to abide by and comply
with any agreement Executive signed with the Company, including the Employment
Agreement, that, by its terms or by implication, is intended to survive the
termination of Executive’s employment with the Company.

20. Compliance with Statutory Provisions. To the extent that they are relevant,
the conditions regulating compromise agreements and compromise contracts under
the following instruments and provisions (as subsequently consolidated, modified
or re-enacted from time to time) are satisfied and met: the Sex Discrimination
Act 1975; the Race Relations Act 1976; the Trade Union and Labour Relations
(Consolidation) Act 1992; Schedule 3A of the Disability Discrimination Act 1995;
the Employment Rights Act 1996; the Working Time Regulations 1998; the National
Minimum Wage Act 1998; the Employment Relations Act 1999; Schedule 4 of the
Employment Equality (Sexual Orientation) Regulations 2003; Schedule 4 of the
Employment Equality (Religion or Belief) Regulations 2003; Schedule 5 of the
Employment Equality (Age) Regulations 2006; the Pensions Act 2008; paragraphs
(c) and (d) of section 147(3) of the Equality Act 2010.The Executive confirms
that:

(i) he has received advice from the advisor named in Schedule 2 (who is a
relevant independent adviser within the meaning of the provisions referred to in
Clause 20 above) as to the terms and effect of this Agreement and in particular
its effect on her ability to pursue his rights before an Employment Tribunal;
and

(ii) he will procure that the adviser signs the Certificate in Schedule 2.

21. Without Prejudice. Notwithstanding that this Agreement is marked “Without
Prejudice and Subject to Contract”, when the Agreement has been dated and signed
by/on behalf of the parties and is accompanied by the Certificate in Schedule 2
signed by the advisor it will become an open and binding agreement between the
parties.

22. Choice of Law. Executive and the Company acknowledge and agree that this
Agreement shall be interpreted in accordance with the law of England and Wales
and any dispute is subject to the exclusive jurisdiction of the courts and
tribunals of England and Wales.

23. Amendment. This Agreement shall be binding upon the parties and may not be
amended, supplemented, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
the parties.

24. Successors and Assigns. This Agreement is and shall be binding upon and
inure to the benefit of the heirs, executors, successors and assigns of each of
the parties. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement. As used in this Section 24, “Company” shall mean the Company and any
successor to its business and/or assets that assumes and agrees to perform this
Agreement by operation of law or otherwise.

25. Non-Admission. This Agreement shall not in any way be construed as an
admission by the Company that it has acted wrongfully with respect to Executive,
and the Company specifically denies the commission of any wrongful acts against
Executive. Executive acknowledges that he has not suffered any wrongful
treatment by the Company.

26. Joint Drafting. Executive and the Company understand that this Agreement is
deemed to have been drafted jointly by the parties. Any uncertainty or ambiguity
shall not be construed for or against any party based on attribution of drafting
to any party.

27. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

28. Business Expenses. On or before the Separation Date, the Company will
reimburse Executive for any accrued and unpaid expenses owed to Executive
pursuant to Section 5 of the Employment Agreement.

1

SCHEDULE 1 — CLAIMS

All and any claims



  1.   for damages for breach of contract howsoever arising;



  2.   for pay in lieu of notice or damages for termination of employment
without notice or on short notice;



  3.   in respect of outstanding pay, holiday pay (including statutory holiday
whether under the Working Time Regulations 1998 or otherwise), overtime,
bonuses, commission and benefits in kind;



  4.   for a redundancy payment whether statutory under the Employment Rights
Act 1996 or otherwise;



  5.   in respect of discrimination, harassment or victimisation under the Sex
Discrimination Act 1975;



  6.   under or relying on the Equal Pay Act 1970, Article 141 of the Treaty of
Rome or Article 157 of the Treaty on the Functioning of the European Union;



  7.   in respect of discrimination, harassment or victimisation under the Race
Relations Act 1976;



  8.   in respect of discrimination, harassment or victimisation under the
Disability Discrimination Act 1995;



  9.   in respect of unlawful deductions from wages or payments, under Part II
of the Employment Rights Act 1996;



  10.   in respect of unfair dismissal under the Employment Rights Act 1996;



  11.   for damages for distress, anxiety or financial loss caused by harassment
under Section 3 of the Protection from Harassment Act 1997;



  12.   in respect of discrimination, harassment or victimisation under the
Employment Equality (Religion or Belief) Regulations 2003;



  13.   in respect of discrimination, harassment or victimisation under the
Employment Equality (Age) Regulations 2006;



  14.   pursuant to paragraph 11 (failure to comply with paragraph 2 of
Schedule 6: employer’s duty to inform) or to paragraph 12 (failure to comply
with paragraph 9 of Schedule 6: denial of right to be accompanied) of Schedule 6
to the Employment Equality (Age) Regulations 2006;



  15.   under section 120 of the Equality Act 2010 relating to:



  a.   age discrimination or harassment related to age



  b.   disability discrimination or harassment related to disability



  c.   gender reassignment discrimination or harassment related to gender
reassignment



  d.   marriage and civil partnership discrimination



  e.   pregnancy and maternity discrimination or discrimination because of the
protected characteristic of pregnancy or maternity



  f.   race discrimination or harassment related to race



  g.   religious or belief-related discrimination or harassment related
to religion or belief 



  h.   sex discrimination, harassment related to sex, or sexual harassment under
section 26(2)



  i.   harassment under section 26(3) (less favourable treatment because of a
rejection of or submission to harassment related to sex, or gender reassignment,
or sexual harassment)



  j.   sexual orientation discrimination or harassment related to sexual
orientation



  k.   victimisation;



  16.   in respect of a breach of an equality clause under the Equality Act
2010, Article 141 of the Treaty of Rome or Article 157 of the Treaty on the
Functioning of the European Union;



  17.   in respect of a breach of an equality rule or non-discrimination rule
under the Equality Act 2010.

2





SCHEDULE 2 — ADVISER’S CERTIFICATE

I confirm that:

I am a relevant independent adviser (as defined in the provisions referred to in
Clause 20 of the Agreement between Stuart Fenton (the Executive) and Insight
Direct (U.K.) Limited (the Company) to which this Certificate is annexed).

I have advised the Executive of the terms and the effect of the Agreement and in
particular its effect on his ability to pursue a claim before an Employment
Tribunal.
There is in force a contract of insurance covering the risk of a claim by the
Executive in respect of loss arising in consequence of the advice.

         
Adviser’s signature
       
Adviser’s name
       
(capitals) Title
       
Adviser’s business address
       

.........................................................

.........................................................

.........................................................

3

SCHEDULE 3 — LETTER OF RESIGNATION OF DIRECTORSHIP

Private & Confidential
The Directors
[Names of all companies from which the employee is to resign as a
director/company secretary] Limited/PLC

[Date]

Dear Sirs

Please accept this letter as formal notice of my resignation as a Director of
the [above-listed] compan[y/ies]. My resignation[s] [is/are] to be effective
[immediately][at close of business on [DATE]].

[I confirm that I have no claim or right of action of any kind outstanding for
compensation or otherwise against the Company or any of its officers or
employees].

Please arrange for particulars of my resignation to be filed with the Registrar
of Companies [and given to the London Stock Exchange].

Yours faithfully

4

SCHEDULE 4 — AGREED ANNOUNCEMENT

On April 23, 2013, Insight Direct (U.K.) Limited (the “Company”) and Stuart A.
Fenton, President, EMEA, entered into a Release and Transition Agreement (the
“Transition Agreement”). The Transition Agreement provides for (i) the
continuation of Mr. Fenton’s employment as President, EMEA through December 31,
2013 at his current base salary and eligible for 2013 bonus and (ii) his
continued employment on strategic projects at the direction of the CEO of
Insight Enterprises, Inc. (“Insight”) through March 31, 2014 (the “Separation
Date”) at a monthly rate of GBP 10,000. In the event that Insight has not
appointed a replacement for Mr. Fenton by December 31, 2013, Insight may retain
Mr. Fenton in his role as President, EMEA through his Separation Date, and, in
that event, Mr. Fenton would be paid at his current base salary for such
extended period of service as President, EMEA.

Following the Separation Date, the Company will make a lump sum payment to
Mr. Fenton equal to two times his base salary plus the greater of (i) GBP 30,701
or (ii) the incentive compensation paid to him under incentive compensation
plans in which he participates in 2013. Mr. Fenton will continue to participate
in insurance plans through his Separation Date and for a period expiring on the
earlier of (x) 24 months after the Separation Date or (y) becoming eligible for
substantially similar benefits.

The Transition Agreement also includes a general release and waiver of all
claims and contemplates entry into a further compromise agreement on the
Separation Date to confirm the arrangements in the Transition Agreement and to
revise the Transition Agreement only to reflect the end of employment.

The foregoing description of the terms of the Transition Agreement does not
purport to be complete and is qualified in its entirety by reference to the full
text of the Transition Agreement, a copy of which is attached hereto as
Exhibit 10.1 and is incorporated herein by reference.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Executive has executed this Agreement on this
24th day of April 2013.

          Insight Enterprises, Inc.   Executive     By: /s/ Kenneth T. Lamneck  
/s/ Stuart A. Fenton Name: Kenneth T. Lamneck   Stuart A. Fenton
Title: Chief Executive Officer
 
 

April 24, 2013
Date
  Date   April 24, 2013



5